 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HARRISON BURTON,                                   No. 2:13-cv-2123 JAM DB P
12                        Plaintiff,
13           v.                                          ORDER
14    F. FOULK, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 25, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 44). Plaintiff

23   has filed objections to the findings and recommendations. (ECF No. 46).

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations issued September 25, 2019 (ECF No. 44) are
 3   ADOPTED in full;
 4          2. Defendants’ motion for summary judgment, filed January 18, 2019 (ECF No. 33), is
 5   GRANTED IN PART and DENIED IN PART;
 6          3. Defendants’ motion for summary judgment is DENIED with respect to their contention
 7   that plaintiff’s excessive force claim against defendant Chenoweth is barred by Heck v.
 8   Humphrey, 512 U.S. 477 (1994), and
 9          4. Defendants’ motion for summary judgment is GRANTED with respect to plaintiff’s
10   access to courts and retaliation claims.
11
     DATED: November 14, 2019
12
                                                 /s/ John A. Mendez____________                _____
13

14                                               UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
